 

 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
ELECTRONICALLY FILED
DOC #: __ _
Dedra De La Rosa, DATE FILED: map 10 2020
Plaintiff,

18-cv-3456 (AJN)
—V—
ORDER
Pure Green NYC 8th Street Corp,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On March 5, 2020, the 8.D.N.Y. mediation office reported to this Court that the
mediation in this case scheduled for that day was not held “as one or both parties failed, refused
to attend, or refused to participate in the mediation.” Within one week of the date of this Order,

the parties are hereby ordered to explain why the mediation was not held.

SO ORDERED.

Dated: March \, 2020
New York, New York \

“ALISON J. NATHAN
United States District Judge

 

 

 
